Title: To James Madison from Edmund Randolph, 11 April 1787
From: Randolph, Edmund
To: Madison, James


My dear sir
Richmond April 11. 1787.
I have the pleasure to acknowledge your favor of the 2d inst.
The election for Hanover is over; Mr. Parke Goodall being returned, after a positive and unalterable declaration in public of his affection for paper money. His colleague Mr. Thos. Macon is supposed from the influence of his father over him to be an enemy to it.
It is doubtful, what part Mr. Henry has taken in communicating his sentiments on this subject. But upon the whole it is rather certain, that he openly advocates it. His election is sure. In short every day gives a fresh discovery of its unexpected friends, and I hold it to be safe to make my arrangements, upon the idea that the evil will come at the next session.
Colo. Ben: Harrison is elected for Chas. city by a majority of 22. He disclaimed paper-money in the streets of Richmond on the 2d. of this month. Sed de hoc quaere.
Mr. Beckley designs to visit Phila. in may, and hinted a wish to act as our secretary. I told him, that some person on the spot would probably succeed, altho’ that the office could have no lucre annexed, I promised however, to mention his wishes to you, that if a proper opportunity should offer, his name may be notified. Adieu—yrs afftely
E. R.
See Newspaper in the packet
P. S. It is said, that our friend Merriwether Smith is in the bounds for a debt, due to Mr. Wm. Lee and that he has made over the whole of his property for a british debt. Altho’ I cannot affirm this fact of my own knowledge, I believe it to be true, on the respectability of my informer.
